        Case 1:20-cv-11126-JPC Document 16 Filed 01/22/21 Page 1 of 3




                                                             January 21, 2021



Hon. John P. Cronan
United States District Judge
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

                      RE:     GMA Accessories, Inc. v. HMY Jewelry, Inc.
                              Docket No.: 20cv11126(JPC)

Your Honor:

        I represent the plaintiff GMA Accessories, Inc. ("GMA") in this trade dress/copyright
infringement case involving fabric designs and packaging of face masks by the defendant
HMY Jewelry, Inc. ("HMY"). Defendant and defense counsel were each served with the
Amended Complaint on January 7, 2021. Dkt. Entries 11 and 13.

       It is the standard in the industry that packaging is the bane of successful marketing and
sales. Artistic designs of fabric using original prints is also a critical distinguishing
characteristic over competition. GMA invested substantial resources into creating original
packaging and artwork for fabric designs. HMY copied both. It lifted a replica of GMA's
packaging and copyrighted designs to market and sell the exact same product, facemasks. To
make matters worse, HMY is a direct competitor of GMA, selling to some of the same
department stores, and having its showroom within blocks of GMA's showroom.

        On December 1, 2020, we asked HMY to cease and desist its conduct and produce
evidence of its sales so that we can determine the scope of the infringement. The December
1, 2020 cease and desist letter (received by HMY on December 2) was ignored. A copy is
respectfully annexed as Exhibit A. The deadline contained in the letter, December 8, 2020,
came and went without any contact from HMY. Despite the commencement of an action,
three weeks ago (and HMY’s advices through counsel on January 2 that it was aware of the
case), HMY has refused to cooperate in the exchange of basic information which would
demonstrate that the status quo was preserved and the scope of infringement. HMY has
refused to even meet and confer. A copy of a January 6, 2021 letter to counsel is respectfully
annexed as Exhibit B. In response, a meet and confer was arranged for January 7, 2021.
        Case 1:20-cv-11126-JPC Document 16 Filed 01/22/21 Page 2 of 3




        On the same morning, HMY’s counsel cancelled. HMY was reminded that refusal to
cooperate in discovery, including the obligation “to confer as soon as practicable” would not
relieve it of discovery but would only increase costs. Fed.R.Civ.P. 26(f)(1) and email annexed
as Exhibit C. Instead of allowing discovery on the kinds of products that were sold and no
longer being sold, or producing any of the basic documents called for on December 1, HMY
represented through counsel that “HMY is no longer selling any items of any items bearing
any of the designs referenced in Mr. Kim’s 12/1 letter”. See email from HMY’s attorney
dated January 7, 2021 annexed hereto as Exhibit D.

       One week later, a visit to Ross Stores showed that additional HMY products that were
not available there in December, are now available for purchase. HMY is, upon information
and belief, continuing to supply infringing merchandise to retailers and is an infringer of the
worst kind, as it is sponsoring infringement causing others to sell spurious imitations of
products containing GMA’s original trade dress and copyrights.

       Plaintiff has demonstrated a likelihood of success on the merits in attaching valid
copyright certificates to the verified pleading along with copies of original product trade dress
to show its ownership of the copyrights and trade dress. The copyrights annexed to the
Amended Complaint are annexed hereto as Exhibit E. Pictures of the Defendant’s packaging
that were annexed as part of Exhibit 2 to the Amended Complaint are annexed hereto as
Exhibit F.

        We come to this Court in advance of seeking a Preliminary Injunction to request that
the Court order basic discovery pursuant to Rule 26(d). The limited discovery requests
annexed hereto as Exhibit G, serve the dual purpose of determining whether a Preliminary
Injunction is necessary to preserve the status quo, and the scope of infringement as requested
in the December 1, 2020 letter. The seven brief documents requests contained in Exhibit G,
typical to infringement cases, are pasted here for the Court’s convenience as Fn1. 1

         The majority of courts in the Second Circuit apply the more flexible “good
         cause” standard when evaluating motions for expedited discovery. As
         explained by then-District Judge Lynch:


             (1)   1copies of sales orders and invoices concerning the quantity of all orders and sales of
                   products containing the Copyrighted Designs in or on packaging, products or
                   advertising.
             (2)   copies of sales orders and invoices concerning the quantity of all orders and sales of
                   products containing the Trade Dress in or on packaging, products or advertising.
             (3)   copies of your orders to and invoices received from your supplier concerning the
                   quantities of products containing the Copyrighted Designs or Trade Dress on products
                   or packaging.
             (4)   Documents identifying all suppliers and purchasers of products containing the
                   Copyrighted Designs in or on products or packaging.
             (5)   Documents identifying all suppliers and purchasers of products containing the
                   Copyrighted Designs in or on products or packaging.
             (6)   Any and all emails, memos, documents, records, or writings of any kind concerning the
                   design, copying, sketching, or drafting, of artwork or images of any kind that are copies
                   of or substantially similar to either the Copyrighted Designs or Trade Dress.
             (7)   Originals or color copies of all brochures, catalogs or advertisements depicting the
                   merchandise containing either the Trade Dress or Copyrighted Designs.
        Case 1:20-cv-11126-JPC Document 16 Filed 01/22/21 Page 3 of 3




         “These [cases providing for a good cause standard] ... seem to have the
         better of the argument. As the Rules permit the Court to act by order, but do
         not elaborate on the basis for taking action, it seems that the intention of the
         rule-maker was to confide the matter to the Court's discretion, rather than to
         impose a specific and rather stringent test”.

R.R. Donnelley & Sons Co. v. Marino, 2020 WL 7213762, at *11 (W.D.N.Y. Dec. 8, 2020).
See also, (“courts have applied a more flexible standard of ‘reasonableness’ and ‘good
cause’.”) Stern v. Cosby, 246 F.R.D. 453, 457 (S.D.N.Y. 2007)(Chin, then D.J.).

       Inasmuch as most of the material was requested almost two months ago, it is
respectfully submitted that it would be reasonable to require Defendant to produce it in two
weeks.

                                                                Respectfully,

                                                                s/Samantha B. Welborne


                                      It is hereby ORDERED that Defendant shall respond to Plaintiff's letter
                                      motion by January 29, 2021, and that Plaintiff shall serve a copy of this
                                      Order on Defendant within one business day.

                                      SO ORDERED.

cc: Uri Dallal, Esq. (by email)       Date:   January 22, 2021
                                              New York, New York                 ______________________
                                                                                 JOHN P. CRONAN
                                                                                 United States District Judge
